Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Response to Amendment 
The amendment filed 8/2/21 has been entered and fully considered.
Claims 1-19 remain pending. 
The previous 35 USC 112 rejections have been withdrawn due to the amendment. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over GEBAUER (US 2015/0247114) in view of GUINN (US 4889812).
With respect to claims 1, 10-11, GEBAUER discloses a tangential flow perfusion system comprising a bioreactor, at least one reciprocating pump (perfusion pump comprising reciprocable element) capable of moving in opposing directions, a filter unit with a retentate side and a permeate side, and check valves (first and second valves controllable to be open or closed) in which the pump, filter and valves form a fluid circuit in communication with the bioreactor (0017-0024, Fig 1) and controlling the pump and valves to create the desired conditions in the system (0058-0061) wherein the filter unit is fluidly connected to the bioreactor, the first valve is fluidly connected to the filter, the pump is fluidly connected to the first valve and the second valve is fluidly connected to the pump and bioreactor (Fig 1, 0017-0020). GEBAUER discloses multiple valves (Fig 1, Fig 3) but does not explicitly disclose they are bi-directional valves. However, GUINN discloses a bioreactor apparatus comprising a bioreactor, a pump and fluid circuits  (Col 2, line 60-Col 2, line 31) in which the fluid circuit can include two 
With respect to claims 2, 6, 12, 16 GEBAUER discloses a control unit (controller) for controlling the reciprocating pump, permeate pump, and valves (for controlling first and second valves in coordination with the movement of the reciprocable element (0042-43). 
With respect to claims 3-5, 13-15, GEBAUER discloses pressure transducers arranged to measure the pressure at the retentate inlet or outlet and on the permeate side of the filter 
With respect to claim 7-8, 17-18, GEBAUER discloses the reciprocating pump can be comprise a piston or diaphragm pump (0024, 0039-0041). 
With respect to claims 9, 19, GEBAUER does not explicitly disclose the details of the bioreactor to include at least two separate inlet/outlet ports. However, GUINN discloses the . 

Response to Arguments
Applicant's arguments filed 8/2/21 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first bi-directional valve is positioned between the filter and the pump) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The current claim limitations merely requires the first valve is fluidly connected to the bioreactor and to the filter but does not specify the order of these structures. Therefore the system disclosed by GEBAUER meets the claimed limitation as the first valve is fluidly connected to the filter and the pump is fluidly connected to the valve as addressed in the above rejection based on Fig 1. 
In response to applicant's argument that GEBAUER and GUINN are nonanalogous art because they operate differently, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both GEBAUER and GUINN are directed to bioreactor systems that perfuse or circulate fluid through the bioreactor via a fluid circuit and pump (Abstracts, Figs 1). Therefore the examiner maintains that it would have been obvious to one of ordinary skill in the art to substitute the valves of GEBAUER with the two way valves as .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799